          Case 1:20-cr-00220-NONE-SKO Document 16 Filed 02/12/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH D. BARTON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00220-NONE-SKO
12                                 Plaintiff,            STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE; ORDER
13                            v.
                                                         DATE: February, 17, 2021
14   FELIX ESPINOZA-VIGIL, aka Jose Torres-              TIME: 1:00 p.m.
     Contreras, Jose Contreras-Torres, and Jose Luis     COURT: Hon. Sheila K. Oberto
15   Torres,
16                                 Defendant.
17

18          IT IS HEREBY STIPULATED by and between the parties through their respective counsel that

19 the Status Conference scheduled for February 17, 2021, may be continued until March 31, 2021, at 1:00

20 p.m., before the Honorable Sheila K. Oberto. The United States has produced discovery to defense
21 counsel. Defense counsel has further investigation to perform in this case. The parties have also

22 commenced plea negotiations. The parties agree that time under the Speedy Trial Act shall be excluded

23 through March 31, 2021, in the interests of justice, including but not limited to, the need for effective

24 defense preparation and defense investigation pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and

25 3161(h)(7)(B)(i) and (iv). The parties further agree that the ends of justice served by taking this action

26 outweigh the best interest of the public and the defendant in a speedy trial.
27          ///

28          ///


      STIPULATION AND ORDER
                                                         1
30
          Case 1:20-cr-00220-NONE-SKO Document 16 Filed 02/12/21 Page 2 of 2


 1

 2            IT IS SO STIPULATED.

 3

 4
      Dated: February 11, 2021                               MCGREGOR W. SCOTT
 5                                                           United States Attorney
 6
                                                             /s/ JOSEPH D. BARTON
 7                                                           JOSEPH D. BARTON
                                                             Assistant United States Attorney
 8

 9
      Dated: February 11, 2021                               /s/ ALEKXIA STALLINGS
10                                                           ALEKXIA STALLINGS
11                                                           Counsel for Defendant

12

13
                                           ORDER
14

15            Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled for

16 February 17, 2021, is continued until March 31, 2021, at 1:00 p.m., before the Hon. Sheila K. Oberto.

17 The period through March 31, 2021, inclusive, is excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and

18
     3161(h)(7)(B)(i) and (iv).
19

20 IT IS SO ORDERED.
21

22
     Dated:     February 12, 2021                                 /s/   Sheila K. Oberto           .
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

      STIPULATION AND ORDER
                                                         2
30
